Filed 5/3/16 In re H.H. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR


In re H.H., a Person Coming Under the                                B265783
Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. DK06542)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

E.F.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of Los Angeles County, Daniel Zeke
Zeidler, Judge. Affirmed.
         M. Elizabeth Handy, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Mary C. Wickham, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Sarah Vesecky, Deputy County Counsel, for Plaintiff and Respondent.
                                    INTRODUCTION

       Elizabeth F. (mother) appeals from jurisdictional and dispositional orders in the
juvenile court relating to her daughter, H.H. The court found jurisdiction on the basis
that mother had mental or emotional issues that endangered H.H.’s physical health and
safety. (Welf. & Inst. Code, § 300, subd. (b).1) In its dispositional order, the court
ordered mother to undergo a psychological evaluation. Mother challenges these findings
on appeal.
       We hold that substantial evidence supported the juvenile court’s jurisdictional and
dispositional findings. Mother’s angry outbursts, inconsistent statements about the child,
failure to provide sufficient medical care for the child, and heavy reliance on others to
care for the child indicated that mother’s psychological issues placed H.H. at risk for
physical harm or illness. In light of those jurisdictional findings, the court’s order for a
psychological evaluation in the disposition report also was supported by substantial
evidence.
                  FACTUAL AND PROCEDURAL BACKGROUND
       H.H. was born in March 2014. She first came to the attention of DCFS in July
2014 after being taken by ambulance to the hospital, and hospital staff called the Child
Protection Hotline. Mother, then age 20, reported that while she and father were fighting,
father “[g]ot frustrated and he grabbed the baby’s head and squeezed it hard.” Mother
did not seek medical attention for H.H., but neighbors who heard the couple fighting
loudly called law enforcement. Mother reported to sheriff’s deputies that father had
placed his hands on either side of H.H.’s head and shook her from side to side.
Concerned about a risk of injury to H.H., deputies summoned paramedics.
       Father’s parents (paternal grandparents) came to the family’s apartment after they
“received a frantic call” from mother saying that father had punched mother in the face
and had thrown something at her. As they arrived, paramedics were taking H.H. to the


       1
        All further statutory references are to the Welfare & Institutions Code unless
otherwise indicated.
                                              2
hospital. Paternal grandmother told a social worker that mother refused to ride in the
ambulance with H.H. While H.H. was in the hospital, “mother left the hospital in a hurry
. . . stating that the paternal grandparents were going to provide care for [H.H.] for a week
because she ([t]he mother) has not had much sleep.”
       Paternal grandmother reported to the social worker that mother and father “fight
all the time” in the presence of the child. Paternal grandmother said that mother “is
always calling her in the middle of the night to come pick up the baby, because she and
her son . . . are arguing.”
       The following day, H.H. was doing well in the hospital. She had no visible marks
or bruises, and all test results were negative. DCFS contacted sheriff’s detectives, and
found that father had turned himself in. Father told the detectives that he did not squeeze
H.H.’s head, he did not hit mother, and he did not throw anything at mother. A sheriff’s
detective also told DCFS that mother “is also starting to recant her story as well.”
       A sheriff’s report described an interview with mother the day after the incident.
Mother said father was “tapping his hands on the baby’s face,” and that he put his hands
on H.H.’s face and “scrunched” her cheeks. As mother described the argument, she said
that father tossed a butane can at her head. The report stated, “[Mother] began to laugh
as she told me this story. She added it was not funny but the part about getting hit in the
head with a canister was funny to her. I told [mother] that was not the same version of
events she told the deputies last night. [Mother] said last night when all the deputies and
fire personnel were at her house, she felt like she was under a lot of pressure. She said
she told the deputies what she believed they wanted to hear.” When the deputy asked
mother why she was not at the hospital with the baby, mother “told me she was tired and
was told by staff [H.H.] was doing fine.”
       Father denied mother’s allegations as “all lies,” and said that when mother gets
emotional she “says whatever comes to her mind.” Father was not criminally prosecuted
for any actions relating to the incident.
       DCFS filed a section 300 petition alleging physical abuse of H.H. by father (§ 300,
subd. (a), count a-1), violent altercations between mother and father (§ 300, subd. (a),

                                             3
count a-2), failure to protect from harm relating to father’s physical abuse (§ 300, subd.
(b), count b-1), failure to protect from harm relating to violent altercations between
mother and father (§ 300, subd. (b), count b-2), and failure to protect from harm relating
to father’s use of medical marijuana (§ 300, subd. (b), count b-3).
       At a hearing on September 18, 2014, the juvenile court found that H.H. was a
person described by section 300, subdivision (b), and sustained count b-3. H.H. was to
remain in mother’s care and father was to have monitored visits. The court ordered
family maintenance services. The case was set for a status review on March 18, 2015.
       A status review report in March 2015 stated that mother had completed an eight-
week parenting course and had attended 12 individual therapy sessions. Mother also
enrolled in a 20-week interactive baby-and-me program. The social worker noted that
mother needed reminders about maintaining scheduled medical appointments for H.H.,
and that she had not taken H.H. to the doctor even though H.H. had been sick for a
month. The social worker also noted that mother’s friend had been helping take care of
H.H., and that mother relied heavily on the friend to assist with H.H.’s care. The report
stated, “It is clear that mother does not seem to grasp the parental concept at this time.”
       A DCFS report dated April 29, 2015 described a social worker visit to mother and
H.H., but it does not note the date of the visit.2 The social worker approached the
apartment building and attempted to get into the locked gate for about 10 minutes, and
heard a child crying from inside mother’s apartment. A neighbor eventually let the social
worker in the gate, and when mother answered the door, it appeared she had just woken
up. The social worker noted that H.H. had been crying and had tears in her eyes, but
mother insisted that they both had just woken up. The report stated, “The child appeared
to be sickly and unclean.” She had a dark, dirty substance around her ankles and feet.
“The child’s neck and chest appeared to be covered in a sticky substance with black pen
size dirt balls along her neck and chest area. The child was wearing a heavily soiled
diaper and no clothing.” Mother reported that H.H. was dirty because she had been

       2
        At the hearing on June 15, 2015, the DCFS attorney stated that this visit occurred
on February 25, 2015.
                                              4
playing with her food that morning. Mother reported that H.H. was sick and that she had
taken her to the doctor and scheduled a follow-up visit. But when asked for specifics,
mother changed her story about the follow-up visit, saying she had not been able to reach
the doctor’s office. Mother could not remember when H.H. last had a physical exam.
       Mother reported that H.H. spends the night with father most weekends. When the
social worker questioned whether that arrangement had been approved by DCFS, mother
changed her story to say that H.H. spent the night with father once or twice.
       The same DCFS report noted that the social workers assigned to the case had
received an email from paternal grandfather, who is a registered nurse. Paternal
grandfather stated, “I am very concerned about [H.H.] as [mother] has indicated severe
depression and suicidal thoughts on Wednesday 3/25/15. . . .” In a text message, mother
had written, “I can’t handle this depression anymore and this abuse. It’s making me
literally suicidal . . .” On March 28 (three days later), mother wrote in another text
message, “I have been having extreme depression the past week feeling suicidal so
[paternal grandmother] was watching [H.H.]- I’m signing up to see a psychologist soon.”
       In a visit with a social worker on April 1, 2015, mother admitted to feeling
depressed, but she said that the family had misinterpreted her communications. Mother
said she was “done with” father, but she also said that they were trying to work things
out. Mother also reported to DCFS that “father had choked her a couple of weeks ago
and she passed out yet she and the baby spent the nigh[t] with him.” She said that when
father choked her she called police, but they refused to take a report. She also said that
father held her and H.H. overnight against her will. Father denied these accusations.
       At the April 1 visit, mother also reported that H.H. had been sick with a cold for
over a month. On April 5, paternal grandmother took H.H. to the hospital for a high
fever; she was diagnosed with an ear infection and diaper rash.
       On April 23, a Team Decision Making meeting was held with mother, maternal
grandmother, paternal grandmother, a social worker, and other DCFS representatives to
“address[ ] concerns of general neglect and the ongoing domestic violence with mother
and father.” The report from the meeting stated, “Mother and maternal grandparents

                                              5
agreed that at times mother is overwhelmed.” At the meeting, “it was discovered that
mother doesn’t care for the child on a fulltime basis as paternal grandparents have shared
the responsibility in caring for the child [H.H.]. Paternal grandparents have reported
[mother] has sent text messages stating ‘come get her I can’t stop the stupid ass crying.’”
On two different occasions when paternal grandparents picked up H.H., she had a fever.
In addition, H.H. “spends days and weeks with paternal grandparents.” Mother also
“continues to need reminders to take the child to the doctor and perform basic care for the
minor.” Mother and maternal grandparents agreed that mother was overwhelmed and
needed help from the grandparents.
       DCFS informed mother “that due to the many concerns the department would be
seeking a warrant to remove the child from her care.” As the team discussed the benefits
of having two sets of grandparents available for H.H.’s placement, mother interjected that
she would rather see her daughter placed in foster care.
       On April 26, a social worker went to mother’s apartment to detain H.H. The
report noted that mother showed no emotion and simply said, “o.k.” In a video sent to
the social worker (presumably from mother), mother told H.H. that she would be better
off living with her grandparents.
       On April 29, 2015, DCFS filed a petition under section 342. The petition alleged
that H.H. was at risk of serious harm due to the violent altercations between mother and
father, including the incident in which father choked mother to unconsciousness (§300,
subd. (a), count a-1); mother had “mental and emotional problems, including [d]epression
and suicidal ideation, which render the mother incapable of providing regular care of the
child” (§ 300, subd. (b), count b-1); and that mother and father failed to protect H.H. in
light of their physical altercations (§ 300, subd. (b), count b-2).
       The juvenile court found a prima facie case for detaining H.H. based on section
300, subdivisions (a) and (b). The court ordered H.H. detained and placed her with
maternal grandparents.
       In a jurisdiction/disposition report dated June 15, mother responded to the
allegations in the section 342 petition. Regarding the allegation that she was suffering

                                               6
from depression and suicidal ideation (b-1), mother explained that she had been stressed
and was having problems with father. She admitted that she texted paternal grandfather
that she was depressed and suicidal, but “I shouldn’t have said that.” Mother pointed out
that she had no history of cutting or suicide attempts. Regarding the allegations about the
choking incident (a-1 and b-2), mother confirmed that the incident happened, and that
father threatened to kill her if she reported it to police. But this time she said that H.H.
was not present at the time, and that father only held mother against her will.
        DCFS also interviewed H.H.’s grandparents. Paternal grandmother said that
mother and father are not ready to care for a baby, and that visits with both parents should
be monitored. Maternal grandmother stated that she did not believe that mother had
emotional issues or that she was suicidal, but that mother was immature and would “cry
wolf.” She thought that mother did not understand the impact of the word “suicidal” and
what that would mean to paternal grandfather, a registered nurse. Maternal grandmother
also recommended that visits with both parents should be monitored. Maternal
grandfather also thought that mother was probably not suicidal, but instead was being
“dramatic.” He stated that he thought mother was immature and had a learning disability.
Paternal grandfather reported that not only did mother text him about feeling suicidal, she
also told him in person approximately four days later that she was feeling suicidal.
        A therapist that mother met with three times told the social worker that mother
was not emotionally unstable, she did not demonstrate suicidal ideation, and she had
post-traumatic stress as a result of the domestic violence with father. An unsigned letter
attached to the report from the same therapist said mother was being treated for post-
traumatic stress disorder, and noted that mother said that her relationship with father was
over.
        A family preservation assistant working with mother noted that mother “appears to
need guidance to keep appointments and requires follow up that she did indeed keep
these appointments.” She also stated that mother minimized the domestic violence with
father, and “it appeared that mother did not understand why the baby was removed from
her care.” The family preservation assistant also thought mother would benefit from

                                               7
therapy outside the home and away from H.H., where she could discuss deeper issues
uninterrupted. She reported that “she has not observed any behaviors that are indicative
of mother needing psychotropic medication or more mental health services than she
already receives.”
      The report stated that mother wanted H.H. to be placed back in her care. Mother
said she was complying with court-ordered requirements: “They are throwing things at
me and I am doing it. I didn’t do anything wrong.” H.H. appeared well-bonded to
mother during her supervised visits.
      A social worker reported that mother “does not appear to have an understanding
that she needs to learn from her classes nor does she appear to have a comprehension of
what brought her to the attention of DCFS.” The DCFS report stated that mother’s lack
of insight “poses a safety risk as mother continues to make poor choices despite receiving
services and given minor [H.H.’s] young age and vulnerability.” DCFS recommended
further parenting education, a mental health evaluation, domestic violence counseling,
and individual counseling.
      At a hearing on June 15, the juvenile court sustained all allegations in the section
342 petition. The court modified the case plan to include a domestic violence program
and a “psychological/mental assessment including a psychiatric evaluation to rule out
depression.” H.H. was to remain with her maternal grandparents.
      Mother timely appealed.
                                       DISCUSSION
      In her appeal, mother seeks reversal of the court’s jurisdictional and dispositional
findings. She argues there was no substantial evidence to support the juvenile court’s
order finding jurisdiction under section 300, subdivision (b), that mother “has mental and
emotional problems including Depression and suicidal ideation, which render the mother
incapable of providing regular care of the child.” She also argues that there was no
evidence to support the court’s order that mother undergo a psychological assessment.




                                            8
       A.     The issues relating to mother’s mental health may affect future
              proceedings
       Mother’s appeal may be considered moot on two different bases. First, the appeal
from the jurisdictional finding may be considered moot. DCFS alleged in its section 342
petition that mother had mental and emotional problems that rendered her incapable of
caring for H.H. The juvenile court found the allegations true. Mother challenges
“whether there was any substantial evidence to support the court’s true findings on the
mental health allegations when she had no history of mental health issues and/or the need
for hospitalization or medication.” However, the juvenile court also found several
additional bases for jurisdiction under the original section 300 petition, and two
additional bases for jurisdiction under the later section 342 petition. Mother has not
challenged any of these alternative bases for jurisdiction. “As a general rule, a single
jurisdictional finding supported by substantial evidence is sufficient to support
jurisdiction and render moot a challenge to the other findings. [Citation.]” (In re M.W.
(2015) 238 Cal.App.4th 1444, 1452 (In re M.W.).)
       Second, mother’s appeal of the dispositional findings may be considered moot.
After briefing in this case was complete, DCFS filed a request for judicial notice and a
motion to partially dismiss the appeal, alerting us to the fact that H.H. had been placed
back into mother’s care while this appeal was pending. DCFS argued that because the
disposition order had been terminated and H.H. was back in mother’s care, “a reversal of
the juvenile court’s order removing H.H. from mother’s custody would be an idle act.”
DCFS noted that mother’s challenges to the juvenile court’s “jurisdictional findings
pertaining to her mental health and [the] dispositional order requiring her to undergo a
psychiatric evaluation” were not mooted by the change in disposition. Mother did not
respond to the motion or request. “An appeal becomes moot when . . . the occurrence of
an event renders it impossible for the appellate court to grant the appellant effective
relief.” (In re Esperanza C. (2008) 165 Cal.App.4th 1042, 1054 (Esperanza C.).)
       We denied DCFS’s motions and consider the merits of mother’s challenge to the
juvenile court’s finding that mother’s mental health issues presented a risk of physical

                                              9
harm or illness to H.H. “On a case-by-case basis, the reviewing court decides whether
subsequent events in a dependency case have rendered the appeal moot and whether its
decision would affect the outcome of the case in a subsequent proceeding.” (Esperanza
C., supra, 165 Cal.App.4th at p. 1055.) Therefore, even where a finding otherwise may
be considered moot, we “retain discretion to consider the merits of a parent’s appeal (In
re I.A. (2011) 201 Cal.App.4th 1484, 1493), and often do so when the finding ‘(1) serves
as the basis for dispositional orders that are also challenged on appeal [citation]; (2) could
be prejudicial to the appellant or could potentially impact the current or future
dependency proceedings [citations]; or (3) “could have other consequences for [the
appellant], beyond jurisdiction” [Citation].’ [Citations.]” (In re M.W., supra, 238
Cal.App.4th at p. 1452.)
       Here, the court’s findings relating to mother’s mental health are likely to impact
future issues in this case. Of the three bases for jurisdiction sustained by the court, two of
them were related to mother’s violent relationship with father. Mother has indicated that
her relationship with father is either over or likely to end. If that relationship ends and
the bases for jurisdiction relating to father are no longer at issue, the question of whether
mother is capable of caring for H.H. will become paramount. Moreover, the court
ordered that mother submit to a psychological evaluation as part of the case plan. In her
appeal, mother challenges the court’s authority to order a psychological evaluation, and
she has not provided us with any indication that this issue has become moot. We
therefore exercise our discretion to consider the court’s findings as to mother’s mental
and emotional health, because those issues may impact current or future dependency
proceedings and could have other consequences for mother and H.H.
       B.      Substantial evidence supports the court’s jurisdictional and
               dispositional findings
       Jurisdiction under section 300, subdivision (b) is warranted when the “child has
suffered, or there is a substantial risk that the child will suffer, serious physical harm or
illness, as a result of . . . the inability of the parent or guardian to provide regular care for
the child due to the parent’s or guardian’s mental illness, developmental disability, or

                                               10
substance abuse.” (§ 300, subd. (b).) A jurisdictional finding under section 300,
subdivision (b) requires: “(1) neglectful conduct by the parent in one of the specified
forms; (2) causation; and (3) ‘serious physical harm or illness’ to the minor, or a
‘substantial risk’ of such harm or illness.” (In re Rocco M. (1991) 1 Cal.App.4th 814,
820.) The third element “effectively requires a showing that at the time of the
jurisdictional hearing the child is at substantial risk of serious physical harm in the future
(e.g., evidence showing a substantial risk that past physical harm will reoccur).
[Citations.]” (In re Savannah M. (2005) 131 Cal.App.4th 1387, 1396.)
        “We affirm a juvenile court’s jurisdictional and dispositional findings if they are
supported by substantial evidence. [Citation.] ‘In making this determination, we draw all
reasonable inferences from the evidence to support the findings and orders of the
dependency court; we review the record in the light most favorable to the court’s
determinations; and we note that issues of fact and credibility are the province of the trial
court.’ [Citation.]” (In re A.J. (2011) 197 Cal.App.4th 1095, 1103.)
        Mother argues there was insufficient evidence to support the juvenile court’s
findings on the mental health allegation. “In a challenge to the sufficiency of the
evidence to support a jurisdictional finding, the issue is whether there is evidence,
contradicted or uncontradicted, to support the finding. In making that determination, the
reviewing court reviews the record in the light most favorable to the challenged order,
resolving conflicts in the evidence in favor of that order, and giving the evidence
reasonable inferences. . . . Evidence from a single witness, even a party, can be sufficient
to support the trial court’s findings.” (In re Alexis E. (2009) 171 Cal.App.4th 438, 450-
451.)
        Here, substantial evidence supports the court’s orders. DCFS was alerted to issues
involving H.H. when mother reported that father squeezed the baby’s head. Mother later
recanted the allegations involving H.H., and laughed when describing her violent
altercation with father to sheriff’s deputies. Mother would not accompany H.H. to the
hospital in the ambulance, and left H.H. in the hospital after she was admitted. Once
H.H. was back home with mother, mother gave misleading and inconsistent information

                                              11
to social workers about H.H.’s health care and whether mother was maintaining a
relationship with father. At a February 2015 meeting with a social worker, mother said
H.H. had been sick for a month, and mother lied about making a follow-up medical
appointment. In March 2015, mother again said that H.H. had been sick for a month, but
mother had not taken her to a doctor. Shortly thereafter, paternal grandparents took H.H.
to the hospital for an ear infection and diaper rash.
       In addition, mother asked the paternal grandparents to pick up the baby because “I
can’t stop the stupid ass crying.” Twice when the paternal grandparents picked up H.H.,
she had a fever. One month before DCFS filed the section 342 petition, mother told
paternal grandfather by text message and in person that she was depressed and “literally
suicidal.” Although mother had taken multiple parenting classes, she relied heavily on
others to care for H.H., including leaving H.H. with paternal grandparents for days or
weeks at a time. When the social worker stopped by for an unannounced visit, H.H. was
crying and covered in “dirt balls” while mother slept. After DCFS detained the baby and
placed her with maternal grandparents, mother could not recognize that she had done
anything to endanger H.H., instead insisting that she did nothing wrong.
       Even after mother had attended multiple counseling sessions, completed parenting
classes, and worked with an in-home DCFS family preservation assistant, mother
continued to make poor choices and lack parental insight. Her failure to take
responsibility for H.H.’s medical needs, including not knowing when H.H. last visited the
doctor, failing to obtain medical care for H.H. while she was sick, and failing to schedule
follow-up medical care, indicates that H.H.’s health was at risk while she was in mother’s
care. There was ample evidence that mother’s mental health issues may have had a
negative effect on her ability to care for H.H., and were relevant to whether mother was
mentally and emotionally able to adequately provide for H.H.’s needs.
       Mother argues that because she was young, she “was in need of a lot of help to
support her in learning how to effectively parent.” Even after support was provided,
however—including help from mother’s friend and both sets of grandparents, parenting
classes, and visits with an in-home family preservation assistant—mother still had trouble

                                              12
meeting H.H.’s basic needs. One month before the section 342 petition was filed, mother
told paternal grandfather that she was suicidal. At the DCFS meeting just days before
H.H. was removed from mother’s care, DCFS learned that mother left H.H. with paternal
grandparents for days and weeks at a time, and that mother continued to be
“overwhelmed.” The evidence does not support mother’s argument that she was simply
in need of training; substantial evidence demonstrated that mother was having trouble
meeting H.H.’s basic needs.
       Mother also argues that the mental health allegation should not have been
sustained because “[t]here were no reports of [mother] being hospitalized in the past, no
diagnosis of mental or emotional illness, and nothing to indicate that she had ever been
prescribed any medication to treat a mental health condition.” This argument is not
supported by the evidence, as mother’s therapist said mother was experiencing post-
traumatic stress disorder following the violent altercations between mother and father.
Moreover, mother cites no authority for the proposition that jurisdiction under section
300, subdivision (b) is improper without an established psychological diagnosis or a past
history of hospitalization.
       Mother also challenges the court’s requirement in the dispositional order that she
undergo a “psychological/mental assessment including a psychiatric evaluation to rule
out depression.” Mother argues that the assessment was not warranted because the
underlying rationale for the order lacked substantial evidence. We have found, however,
that substantial evidence supported the court’s finding that mother’s mental and
emotional issues interfered with her ability to care for H.H. In dependency cases, “the
record must show [that DCFS] identified the problems leading to the loss of custody,
offered services designed to remedy those problems, maintained reasonable contact with
the parents during the duration of the service plan, and made reasonable efforts to assist
the parents when compliance is difficult.” (Patricia W. v. Superior Court (2016) 244
Cal.App.4th 397, 420.) To this end, “psychological evaluations of parents are frequently
used in dependency cases” to help the court determine what services might be helpful.
(Laurie S. v. Superior Court (1994) 26 Cal.App.4th 195, 199.)

                                            13
       Here, after sustaining the jurisdictional allegations, the court ordered an evaluation
to determine what services would best serve the needs of mother and H.H. There was
substantial evidence that mother’s psychological or emotional issues were interfering
with her ability to care for H.H., and the court’s order for an evaluation of mother was
reasonable. The juvenile court’s dispositional order was supported by substantial
evidence.


                                      DISPOSITION
       The juvenile court’s jurisdictional and dispositional orders are affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                       COLLINS, J.


We concur:



EPSTEIN, P. J.



WILLHITE, J.




                                             14